Citation Nr: 1126043	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-07 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of cholecystectomy with history of gastric ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand of this claim is necessary for the following reasons.  First, as reflected in the February 2011 Supplemental Statement of the Case (SSOC), the Veteran receives regular VA treatment.  Pertinent records of her VA care, however, dated since August 2009, have not been associated with the claims folder.  Under the law, VA must obtain these records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

The Veteran reported during an October 2007 VA compensation and pension (C&P) examination that she was being treated by a private gastroenterologist, Dr. Jackson, and underwent EGD (esophagogastroduodenoscopy) eight months before.  Other than a treatment report of a July 2006 EGD by Joseph W. Jackson, M.D., there are no records clearly showing any subsequent ongoing private treatment from Dr. Jackson, and there are no private treatment records dated after March 2007.  Any outstanding private treatment records should be obtained.   

The Veteran last underwent a pertinent VA examination in October 2007.  In light of the outstanding records and the state of the record, the Board finds that after associating her VA and any obtained private treatment records with the claims folder, the Veteran must be afforded an appropriate contemporaneous VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Finally, the Board notes that an October 1998 VA liver, gall bladder and pancreas examination report reflects that the Veteran had tenderness over the site of her cholecystectomy scar.  As such, on remand, the RO must consider whether a separate compensable rating is warranted for scar impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994)

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records pertinent to the residuals of cholecystectomy with history of gastric ulcer disability rating claim, to specifically include relevant VA and private treatment records dated since October 2007 including paper copies of any such VA electronic treatment records and private treatment records including from Joseph W. Jackson, M.D.

2.  Notify the Veteran that she may submit statements describing fully the various symptoms resulting from her digestive system disability, and the impact of these symptoms on her ability or inability to work.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any digestive system impairment related to the Veteran's residuals of cholecystectomy with history of gastric ulcer.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all digestive system pathology found to be present and part and parcel of the residuals of cholecystectomy with history of gastric ulcer, including chronic pathology of any part or function of the digestive system to include sphincter of Ode (Oddi) dysfunction.  

The examiner should comment on the Veteran's competent reports of any related symptoms, to include nausea, vomiting, reflux, diarrhea, constipation, abdominal distress, pain and/or epigastric tenderness, anemia, disturbances in nutrition, weight loss/lability relative to baseline weight, bowel movement/dumping, and other digestive system symptoms; medications and other treatment, and her reports of the extent of the disability's interference with employment and frequency of hospitalization.

The examiner must also comment on the July 2006 EGD operative report in which the Veteran's treating gastroenterologist, Joseph W. Jackson, M.D., diagnosed gastritis, abdominal pain, and sphincter of Ode dysfunction, with findings of the common bile duct and common hepatic duct showing compensatory dilatation from cholecystectomy.  In this regard, the examiner should also comment on the March 2006 statement by Charles Wilcox, M.D., noting a history suggesting prior mildly elevated pancreatic chemistries, CT examination showing adenopathy and mild biliary dilation, and liver tests that were minimally abnormal.  In addition, any sphincter of Ode dysfunction residuals related to the residuals of cholecystectomy should be identified.

Identify any scarring and discuss the size and extent of any scars.  The examiner must also state whether any scars are tender or painful.  In doing so, the examiner must acknowledge and discuss the diagnosis contained in the October 1998 VA liver, gall bladder and pancreas examination indicating that the Veteran's cholecystectomy scar was tender.

The examiner must opine as to the impact of the Veteran's residuals of cholecystectomy with history of gastric ulcer on her ability to work.  All findings and conclusions should be set forth in a legible report.  

4.  Then readjudicate the appeal.  In doing so, the RO must specifically consider whether a separate compensable rating is warranted for a cholecystectomy scar.  If the benefit sought on appeal is not granted in full, issue the Veteran and her representative a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

